Citation Nr: 0018827	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cardiovascular 
disorder.

2.  Entitlement to an increased rating for degenerative 
changes of the lumbosacral spine, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from November to December 1957 
and March 1966 to October 1988.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).


FINDINGS OF FACTS

1.  In August 1999, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal for an 
increased rating for degenerative changes of the lumbosacral 
spine.

2.  In August 1999, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal for an 
increased rating for arthritis of the right knee.

3.  In August 1999, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal for an 
increased rating for arthritis of the left knee.

4.  A March 1991 Board decision denied service connection for 
hypertension and a disorder manifested by chest pain.

5.  Evidence submitted since the March 1991 Board decision is 
new, probative of the issue of service connection, and so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  All relevant evidence necessary for an equitable 
determination of the veteran's claim of entitlement to 
service connection for a cardiovascular disorder has been 
obtained by the RO.

7.  Competent medical evidence links the onset of 
cardiovascular disease to military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
for an increased rating for degenerative changes of the 
lumbosacral spine have been met.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.202, 20.204 (1999).

2.  The criteria for withdrawal of an appeal by the appellant 
for an increased rating for arthritis of the right knee have 
been met.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.202, 20.204 (1999).

3.  The criteria for withdrawal of an appeal by the appellant 
for an increased rating for arthritis of the left knee have 
been met.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.202, 20.204 (1999).

4.  The evidence received since the Board's March 1991 denial 
of service connection for hypertension and a disorder 
manifested by chest pain constitutes new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for that disability.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 20.1100 (1999).

5.  The veteran's cardiovascular disorder is considered to 
have been incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  The RO in January 1997 
determined that the veteran had not submitted new and 
material evidence for a cardiovascular disability and denied 
increased ratings for degenerative changes of the lumbosacral 
spine and arthritis of each knee.  The veteran was notified 
of this action by the RO later that month.  The RO received a 
notice of disagreement (NOD) in February 1997.  The RO 
received a VA Form 9, substantive appeal in June 1997.  The 
RO issued a statement of the case (SOC) in July 1997.  

Although the veteran submitted his VA Form 9, substantive 
appeal, out of the normal sequence, since the veteran's 
testimony on the issues were transcribed within a year of the 
January 1997 notice of the RO denials, the Board finds that 
these issues were appealed in a timely manner and were 
properly before the Board.  See 38 U.S.C.A. § 7105, 38 C.F.R. 
§§ 19.25 et seq. and 20.200 et seq. (1999); compare Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (transcribed oral remarks 
satisfy the requirement that a Notice of Disagreement must be 
in writing).  On August 4, 1999, the RO received a statement 
from the veteran requesting withdrawal of his appeals 
regarding increased ratings for degenerative changes of the 
lumbosacral spine and arthritis of each knee.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (1999).  Withdrawal may be made by the 
appellant or by his or his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1999).  The 
appellant has withdrawn his appeals regarding increased 
ratings for degenerative changes of the lumbosacral spine and 
arthritis of each knee and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these appeals and they are dismissed 
without prejudice.

II.  Cardiovascular Disease 

In a March 1991 decision, the Board denied the veteran's 
claim of entitlement to service connection for hypertension 
and a disorder manifested by chest pain.  As such, the 
veteran's claim may only be reopened and considered on the 
merits if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In its March 1991 decision, the Board noted the in-service 
history of chest pain with electrocardiographic evidence of 
right atrial enlargement.  However, it also noted that there 
was no evidence of a diagnosable cardiovascular disability at 
the time of the Board's decision.  Accordingly, in the 
absence of any medically documented cardiovascular 
disability, it denied service connection for hypertension and 
a disorder manifested by chest pain.

Since the March 1991 Board decision, the new evidence in the 
file includes a May 2000 medical expert opinion that relates 
the onset of the veteran's cardiovascular disability to 
military service.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

Applying the above analysis to the evidence submitted since 
the last final decision, the Board finds that the May 2000 
opinion is new and material and requires reopening of the 
veteran's claim.  The opinion expressed in the letter 
directly addresses the issue of the etiology of the veteran's 
cardiovascular disability and its relationship to active 
military service.  Since it is clearly "so significant that 
it must be considered in order to fairly decide the merits of 
the claim," the new evidence is material to the issue of 
service connection.  38 C.F.R. § 3.156; Hodge, 155 F.3d at 
1359, 1363. Accordingly, the Board concludes that the 
veteran's claim must be reopened.  38 U.S.C.A. § 5108.

Having reopened the veteran's claim, the underlying issue 
must now be adjudicated. Before the Board may proceed, 
however, it must first determine whether rendering a decision 
prior to consideration of the issue by the agency of original 
jurisdiction (the RO) will have prejudiced the veteran in the 
course of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Because the Board's decision will result in a 
grant of service connection, the appellant is not prejudiced, 
and remand of the claim to the RO for additional 
consideration is not required.

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service." 38 U.S.C.A. § 1110.  

Here, the veteran's service medical records demonstrate that 
beginning in March 1971, he complained of a two-week history 
of chest pains.  His complaints continued and elevated blood 
pressure readings were noted in October 1976.  In June 1988, 
an electrocardiogram revealed right atrial enlargement.  The 
July 1988 separation examination report noted a history of 
chest pain.  The blood pressure readings were 118/72. 

Subsequent to service discharge, the veteran's complaints 
continued.  Post service records include a repeat 
electrocardiogram that was performed at a VA examination in 
December 1988.  The electrocardiogram was considered 
borderline and showed right atrial enlargement.   Thereafter, 
VA outpatient records dated between 1989 and 1990 failed to 
show either hypertensive readings or a diagnosis of a 
cardiovascular disease.  However, VA diagnoses included 
angina and nonspecific chest pain.  In December 1998, the 
veteran was admitted to a service hospital with an acute 
myocardial infarction.  He underwent catheterization that 
showed total occlusion of the right coronary artery and mild 
lesion of the left descending coronary artery. 

In June 1999, the veteran underwent VA examination.  The 
examiner reviewed the veteran's medical history and commented 
that the development of coronary artery disease and 
arthrosclerosis heart disease was a process that took years 
to result in total occlusion.  It was also noted that the 
development of this disease was manifested by chest pains.  
As referred to above, in light of the veteran's medical 
history, a medical expert was asked to offer an opinion 
regarding the etiology of the veteran's cardiovascular 
disease.  In a May 2000 opinion, the Chief of Cardiology of 
the Medical Services of the VA New York Health Care System 
commented that "the process of hardening of the arteries 
starts 10s of years before a person gets clinical heart 
disease."  This physician concluded that it was reasonable 
to assume that the veteran's arthrosclerosis started before 
his discharge from military service.    

Accordingly, since the medical evidence establishes currently 
diagnosed cardiovascular disease (coronary artery disease 
including arthrosclerosis) and links these disorders to the 
veteran's military service, the Board finds that service 
connection for coronary artery disease including 
arthrosclerosis, must be granted.


ORDER

The appeal regarding an increased rating for degenerative 
changes of the lumbosacral spine is dismissed. 

The appeal regarding an increased rating for arthritis of the 
right knee is dismissed. 

The appeal regarding an increased rating for arthritis of the 
left knee is dismissed. 

New and material evidence having been submitted, the 
veteran's claim for service connection for coronary artery 
disease including arthrosclerosis, is reopened and granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

